Citation Nr: 1419777	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-36 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder, for the period from July 30, 2009 to February 3, 2013.  

2.  Entitlement to an initial rating higher than 50 percent for a psychiatric disorder, to include PTSD and a depressive disorder, for the period since February 4, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2010 RO decision granted service connection and a 30 percent rating for PTSD, effective July 30, 2009.  

The September 2010 RO decision denied a claim for a TDIU rating.  

In January 2013, the Board remanded this appeal for further development.  

A March 2013 RO decision recharacterized the Veteran's service-connected PTSD as a depressive disorder, and increased the assigned disability rating to 50 percent, effective February 4, 2013.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, although the March 2013 RO decision recharacterized the Veteran's service-connected PTSD as a depressive disorder, service connection for PTSD has not been severed.  Therefore, the Board will recharacterize the RO listed depressive disorder as a psychiatric disorder, to include PTSD and a depressive disorder, to comport with the evidence of record.  Accordingly, the Board will address the issues on appeal as indicated on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

This case was previously remanded by the Board in January 2013, partly to schedule the Veteran for a VA examination to determine the extent and severity of his service-connected psychiatric disorder, to include PTSD and a depressive disorder (then listed as PTSD).  The examiner was to report all signs and symptoms of the service-connected psychiatric disorder, to include PTSD and a depressive disorder, in detail.  The examiner was also to report all pertinent findings and assign a Global Assessment of Functioning (GAF) score.  

In the January 2013 remand, the Board directed the examiner to describe the impact of the Veteran's psychiatric disorder, to include PTSD and a depressive disorder, on his occupational and social functioning, and to opine as to whether his psychiatric disorder, to include PTSD and a depressive disorder, rendered him unemployable.  

Pursuant to the January 2013 remand, the Veteran was afforded a VA psychiatric examination in February 2013.  It was noted that the Veteran's claim file was reviewed.  The diagnosis was a depressive disorder, not otherwise specified.  The examiner indicated that there was not sufficient evidence available to continue the Veteran's diagnosis of PTSD and that such diagnosis was considered erroneous.  The examiner stated that, instead, he offered a diagnosis of a depressive disorder, not otherwise specified.  A GAF score of 60 was assigned.  The examiner reported that the Veteran had moderate symptoms which were clearly impacting his social and occupational functioning.  The examiner stated, however, that the Veteran had  maintained a part-time job successfully for over three years despite his reports that he was only able to do the job because he had limited interaction with other people.  The Veteran had successfully engaged in other activities, such as completing an introduction to a computer course, and he did not describe symptoms of such severity as to warrant a lower GAF score.  

The Veteran denied any recent suicidal ideation.  The Veteran's thought processes were logical and organized without any evidence of delusional ideation.  The Veteran denied experiencing any perceptual disturbances during the evaluation (e.g. auditory or visual hallucinations) and there was no evidence to contradict his self-report.  The Veteran denied any illicit substance use since his prior VA psychiatric examination in March 2010, and denied having experienced any substance-related problems or requiring inpatient or outpatient substance abuse treatment.  

In an April 2013 addendum to the February 2013 VA psychiatric examination report, the examiner said he was unable to make a determination on whether the Veteran was able to work or not.  He could, however, outline the impact of the Veteran's mental health symptoms on his overall functioning and describe his occupational impairment.  The examiner stated that, while the Veteran reported experiencing some situational anxiety, he did not report symptoms of severe anxiety.  The Veteran indicated that he had upsetting dreams and he would sleep approximately six hours a night.  The Veteran described having intrusive thoughts two times a month, and described depressive symptoms including irritability, anhedonia, occasional crying, impaired concentration and memory, and a sad mood.  The Veteran attributed most of his symptoms to a combination of stressful experiences in the military and ongoing life stressors such as physical pain, an unfulfilling marital relationship, and limited social support.  

The examiner concluded that the Veteran's mental health symptoms were moderately impacting his social and occupational functioning.  Such symptoms limited the Veteran's ability to interact effectively with other people, including potential coworkers or supervisors, and impacted his motivation and drive for completing work tasks.  Such symptoms also led to minor difficulties with organizational and administrative aspects of his current position.  The examiner noted that the Veteran continued to work part-time (at least two days a week) as a retail sales merchandiser and had been in that position since September 2009.  The Veteran's current position helped compensate for some of his mental health symptoms in that he was able to work independently, generally set his own hours, and challenge himself as much, or as little, as he would like without repercussions.  

The examiner specifically indicated that the Veteran denied any recent suicidal ideation, denied experiencing any perceptual disturbances during the evaluation (e.g. auditory or visual hallucinations), denied having experienced any substance-related problems or requiring substance abuse treatment, and there was no evidence to contradict his self-report.  

However, multiple VA treatment records dated in January 2013 refer to treatment for suicidal ideation and heroin dependence.  For example, a January 2013 VA physician discharge note related a diagnosis on admission of depression, suicidal ideation, and heroin dependence.  The discharge diagnoses were depressive disorder, not otherwise specified, and heroin (opioid) dependence, chronic.  Therefore, it appears that the examiner did not fully review the Veteran's claim file.  

Further, a subsequent February 2013 treatment report from E. W. Hoeper, M.D., indicated that the Veteran reported auditory and visual hallucinations.  Dr. Hoeper also indicated that the Veteran reported that his depression was worse.  There are also numerous prior treatment reports from Dr. Hoeper that refer to the Veteran reporting auditory and visual hallucinations.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the problems with the February 2013 VA psychiatric examination report, to include the April 2013 addendum, the Board finds that the development directed pursuant to the January 2013 Board remand has not been accomplished.  The Board has no choice but to again remand the Veteran's claim.  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, a March 2012 VA treatment entry noted that the Veteran was currently receiving disability benefits from the Social Security Administration (SSA).  VA is obliged to attempt to obtain and consider any relevant SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For this reason as well, the Board must remand these claims.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for a psychiatric disorder, to include PTSD and a depressive disorder, since April 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his psychiatric disorder, to include PTSD and a depressive disorder.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

All signs and symptoms of the service-connected psychiatric disorder, to include PTSD and a depressive disorder, must be reported in detail (including all information necessary for rating the disability under Diagnostic Codes 9411 and 9434).  The examiner must report all pertinent findings and assign a GAF score.  

The examiner must describe the impact of the Veteran's psychiatric disorder, to include PTSD and a depressive disorder, on his occupational and social functioning, and specifically opine as to whether his psychiatric disorder, to include PTSD and a depressive disorder, renders him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



